—Order, Supreme Court, New York County (Stuart C. Cohen, J.), entered on or about October 27, 1993, which denied plaintiffs’ motion for summary judgment, and order, same court and Justice, entered on or about February 8, 1994, which granted renewal and upon renewal adhered to the original determination, unanimously affirmed, without costs.
The IAS Court properly denied both the motion and the renewed motion for partial summary judgment as to liability with respect to the Labor Law § 240 (1) cause of action. The claim allegedly arose out of plaintiff’s bodily injuries sustained in a fall from a scaffold upon which he was working, but plaintiff provided conflicting versions of his alleged accident.
Under the circumstances, the differing accounts of the accident present a triable issue precluding summary judgment and require that plaintiff’s testimony be subjected to cross-examination and his credibility assessed by the fact finder at trial (see, Carlos v Rochester Gen. Hosp., 163 AD2d 894; compare, Rodriguez v New York City Hous. Auth., 194 AD2d 460). Concur—Sullivan, J. P., Rosenberger, Ellerin, Kupferman and Williams, JJ.